Citation Nr: 0617108	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  02-11 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hearing loss in the right 
ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel

REMAND

The veteran had verified active duty for training (ACDUTRA) from 
February 1984 until May 1984 in the U.S. Army Reserves/National 
Guard, and he reportedly has unverified periods of inactive duty 
for training (INACDUTRA) and other ACDUTRA.  In March 2006, the 
undersigned Veterans Law Judge held a hearing regarding the issue 
on appeal.

During the March 2006 hearing, the veteran raised the issue of 
entitlement to service connection for tinnitus.  This issue is 
not properly before the Board at this time, and therefore, the 
issue is referred to the RO for appropriate action.

The Board notes that, in June 1999, a VA examiner from the San 
Juan VA Medical Center submitted a statement declaring that the 
veteran had received treatment at that facility since July 1997.  
These records have not been associated with the claim's file.
  
Additionally, the veteran has not undergone a compensation 
examination, and the Board finds that a VA examination is 
necessary to make a decision on the claim.  The veteran claims 
that, during a training period in June 1978, he was exposed to 
gunfire which caused his hearing loss.  The veteran has submitted 
a Retirement Credits Record which notes that the veteran was on 
training June 9-10, 1978 and June 11-25, 1978 and a private 
medical opinion, dated December 7, 1999, which relates the 
gunfire exposure to his current hearing disability.  Also, a 
service medical record notes treatment on June 23, 1978 for 
throat and ear pain.  The note states that an injury occurred in 
the line of duty but also notes pharyngitis.   

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should obtain all records of VA treatment at 
the San Juan VAMC since 1997.  All records obtained 
should be associated with the claim's folder.

2.  The veteran should be scheduled for a VA audiology 
examination regarding the right ear hearing loss.  The 
RO should forward the veteran's claim's file for 
review, and the examiner should clarify the nature of 
any hearing loss disability.  After taking a detailed 
medical history of noise exposure to include the 
alleged gun fire in June 1978, the examiner should 
determine whether it is at least as likely as not (50 
percent probability or more) that the hearing loss is 
related to military service and any noise trauma that 
may have been sustained therein.  All opinions and 
conclusions expressed must be supported by a complete 
rationale in a report. 

3.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the veteran 
and his representative should be provided a 
Supplemental Statement of the Case (SSOC) and allowed 
an appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no action 
until otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Kutscousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of this 
action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



